Citation Nr: 1132510	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-10 769	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, as a result of exposure to herbicides.  

2. Entitlement to service connection for a bilateral eye disorder secondary to diabetes.  

3. Entitlement to service connection for neuropathy of both hands and both feet secondary to diabetes.  

4. Entitlement to service connection for a heart disorder secondary to diabetes.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and L.F.


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from April 1969 to September 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in San Diego, California.  In that decision, the RO denied service connection for type II diabetes mellitus as a result of exposure to herbicides and several service connection claims secondary to diabetes: a bilateral eye disorder, neuropathy of both hands and feet, and a heart disorder.  

The appellant testified before the undersigned at a Board hearing in San Diego, California in February 2008.  A transcript is associated with the file.  

In June 2009, the Board remanded this claim for further development, which was completed.  


FINDING OF FACT

On August 24, 2011, the Board was notified that the Veteran died in May 2011.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  



ORDER

The appeal is dismissed.  




		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


